Case 13-50530-CSS   Doc 772-17   Filed 08/21/20   Page 1 of 4




Exhibit 126
               Case 13-50530-CSS        Doc 772-17   Filed 08/21/20   Page 2 of 4
                                                                                 EXHIBIT
                                                                                         707
                                                                                    6-13-2019
                                                                                    TOCHNER-1
                                                                               Lori Scinta, RPR, CSR #4811

From: Ira Tochner [ira.tochner@yucaipaco.com]
Sent: Thursday, July 30, 2009 8:25 AM
To: Derex Walker
Subject: Fw:




    •Original Message"----
From: Ron Burkle <byr'kle@yucaipacp.com>


Date: Thu, 3Q 3ul 2009 00:34:13
To: Ira Tochner<Ira.Tpj;.hner@yycaipacQ.com
Subject: Re:



We do need it now., but if its a deal point do we blow up over it or just change it then? The
last 3 was bought when we were supposed to be partners but I get it and just adjust the
math....our traunch stays btw....we should have a strategy call after u talk to him


      Original Message
From: Ira Tochner <ira.tochner(EE)vucaipaco.com>
To: Ron Bur-kle
Sent: Thu 3ul 30 06:20:51 2009
Subject: Re:

Tuo reasons uhy they'd push back,


Firstj they r-eally have $43 million invested, not just $40 million, so your $3 million fee
just gets them whole.

But the bigger deal is the term. Us have always proposed extending it to 2019., but we don't
need that much. Maybe just to 2014. But as I think you told me., it didn't seem like he was
willing to give on extending the 2012 term.

He seemed fine PIKlng half the debt^ or even PIKing all for a year or so.

I think they'll take 20% of the equity.

Once we have a deal., we can do a pre-pack and force the rest of the debt to agree to the same
terms as ComVest. Just the threat of bk may get other* debtholders to agree.


Depends how important you believe extending the term is. Michael argues very hard that we'll
be on the same page In 2012j so If it should be extended, we'll all extend. I told him we
needed that flexibility today, as part of putting in $40 million.
     •Original Message'
From: Ron Burkle <burkle(a)yucaipaco.com>


Date: Thu^ 3@ 3ul 2009 00:08:26
To: Ira Tochner<Ira_.T_pchner@Yycaip^
Subject: Re:



Ok so they have 30 in it....if we give em 35 on half....that's like 3+ million....so...we
give em 50 pet of the new senior and we get 50 pet of the debt..*.we (the company) pay them a
3 million fee . The debt is 58pct pik and they get 29pct of the equity,...that would be our




Confidential YUCAIPA698176
               Case 13-50530-CSS       Doc 772-17    Filed 08/21/20    Page 3 of 4



final offer although we wouldn't say so....if they say no....we sue rnon and file tues.....ur
thoughts

      Original Message
From: Ira Tochner <irai<.tochnep@yycaipacp.com>
To: Ron Burkle
Sent: Wed 3ul 29 23:49:04 2009
Subject: Re:

I made up the 36 percent. All I'm saying is that our proposal was we put in $40 million and
we split the senior (DIP) and their investment 50-50.

Michael said they have to show a profit on their investment.

So if we "buy" half of their investment^ they need to show a profit on it. So we'd be paying
$20 million, and in their minds, we can't get 50 percent. Our $20 million would get us
something less (unspecified). I said 30%, but it would be something higher than that.


    •Original Message-
From: Ron Burkle <byrkle@vycaipacp_._cpm>

Date: Wedj 29 3ul 2009 23:46:68
To: Ira Tochner<Ira. Tochner@yucaipaco.cQm>
Subject: Re:



I'm up I don't understand the 50/58 and we only get 30pct

      Original Message
From: Ira Tochner <ira^tpchner@yycaipaco^^
To: Ron Burkle
Sent: Wed 3ul 29 23:36:45 2669

Its 11:30 pm in LA right now, so I thought I'd give you a quick update when you get up.

Allied - We had a long talk with Michael late this afternoon. Over an hour. I'm sure that he
now believes a liquidation is very close. He wanted to know what we needed as part of a deal.
I told him:

1, $40 million
2. Control
3. Safe investment (senior debt)
4. Proper capital structure (no debt)
5. Amended terms


He said he needs:

1. Cash pay interest
2. No change to the term
3. 35% of the equity
4. A ppemium on his investment


After lots of discussion,, he said he's willing to do the following:

1. Yucaipa puts in $40 million
2. We split everything 58-58., except the math will give them a premiuin. so our $20 million
below may only buy 30% of their Interest.




Confidential YUCAIPA698177
            Case 13-50530-CSS        Doc 772-17     Filed 08/21/20    Page 4 of 4



3. No amendment to debt terms except maybe half the debt PIKs.
4. They get 35% of the equity of the company (not Yucaipa's equity)

The tone of the call was friendly, both he and Derex ar-e pretty level headed. I was a bit
more emotional (purposely).

I made sure I didn't kill the deal in case you wanted to accept what they offered. But I
left him with the sense what vie need and what they need clearly don't match up.

Next email is on Ceiva.




Confidential YUCAIPA698178
